DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response filed 08/27/2021 have been received and entered into the case record.
Claims 1, 4-6, 8-10, 14, 16, 19, 20, 22, 25, 27-29, 33 and 36 are pending in the application.
Claims 5, 16, 19, 20, 22, 25, 27-29 and 33 are withdrawn from consideration as being drawn to a nonelected invention and species. 
Claim 1, 14 and 16 are amended.
Claim 12 is canceled.
Claims 1, 4, 6, 8-10, 14 and 36 read on the elected species and invention and are examined on the merits

	NOTE: 
The amendment filed on 08/27/2021 is non-compliant for improper status identifiers. 
Claims 5, 16, 19, 20, 22, 25, 27-29 and 33 are withdrawn from consideration as being drawn to a nonelected invention and species as set forth in the restriction requirement filed 10/27/2020 and Applicant’s Response to Election filed 1/13/2021. Withdrawn claims due to non-elected inventions and species should have the proper status identifier of [Withdrawn] See MPEP714(II)(c).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 9, 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (2007. Cancer Research 67(2):746-755; IDS Reference No 6 filed on 09/12/2018) as evidenced by Lu et al. (2014. Science 343(17): 746-755; previously cited in PTO-982 filed on 10/27/2020) in view of Tojo et al. (2005. Cancer Science 96(11): 791-800) and Blank et al (Leukemia (2011) 25, 1379–1388)
	Regarding claims 1, 4, 8, and 9, Verhelle et al. teaches using lenalidomide (i.e. an agent that reduces an ikaros family member transcription factor) and a structurally related analog CC-4047 to proliferate and expand CD34+ hematopoetic stem cells and inhibit the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells. (Abstract, p. 747). 
	Verhelle et al. does not teach additionally contacting the cells with an agent which inhibits TGF-beta.
	Tojo et al. teaches that A-83-01 is a TGF beta inhibitor in cells and utilized the compound in a method of culturing wild-type mink lung epithelial (Mv1Lu) cells (Abstract, p. 792). Tojo et al. further discloses that it inhibits TGF beta’s inhibition of growth in said cells and Smad activation (p. 794)
	It would have been obvious to one of ordinary skill in the art to modify the method of expanding cells in the presence of lenalidomide as taught by Verhelle et al. by further contacting 
	Regarding claims 6 and 36, Verhelle et al. teaches expanding CD34+ hematopoetic stem cells in the presence of lenalidomide (Abstract). As evidenced by Lu et al., lenalidomide promotes the degradation of ikaros transcription factors such as IKZF1 and IKZF3. Both of these are in the ikaros isoforms (Abstract). Furthermore, Lu et al. discloses that lenalidomide and thalidomide-like compounds promote the degradation of said transcription factors through binding to cereblon wherein cereblon activates ubiquitin ligase (Abstract; p. 305).
	Therefore the invention would have been anticipated by the time of the effective filing date.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (supra) in view of Tojo et al. (supra) and Blank (supra) and in further view of Fares et al. (2014. Science 345(6203): 1509-1512; IDS Reference No 2 filed on 09/12/2018).
As discussed in the above 103 rejection, Verhelle et al. and Tojo et al. make obvious a method of proliferating and expanding CD34+ hematopoetic stem cells with lenalidomide (i.e. an agent that reduces an ikaros family member transcription factor) and a structurally related analog CC-4047 which also inhibits the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells, and additionally contacting the cells with a tgf-beta inhibitor.
Regarding claim 10, Verhelle et al. and Tojo et al. do not teach that the method further comprises contacting the cells with UM171.

	It would be obvious to one of ordinary skill in the art to modify the method of expanding hematopoetic stem cells comprising lenalidomide and A-83-01 as taught by Verhelle et al. and Tojo et al. by further contacting the cells with UM171 as taught by Fares et al. with a reasonable expectation of success. An artisan would be motivated to utilize UM171 in a method of stem cell expansion as UM171 enables a robust ex vivo expansion of hematopoietic stem cells with functionally validated longterm in vivo repopulating capability (Fares et al; p. 1512). 
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments filed on 08/27/2021 with respect to the 102 rejections set forth in the previous office action have been fully considered and are persuasive in light of the new amendments made incorporating cancelled claim 12 into claim 1.  Therefore, the rejection has been withdrawn. However claim 1 is still rejected based on 103 rejections set forth in the previous office action.
Applicant's arguments filed on 08/27/2021 regarding the 103 rejections set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant argues that Tojo et al. which teaches the tgf-beta inhibitor limitation of claim 12, describes only TGF-beta with respect to lung epithelial cell and not with other cell types. Specifically not HSCs. Tojo does not shown that A-83-01 induces expansion of any cell type, only that it counter acts some of the growth inhibition effects of Tgf-beta. HSCs exist in different environments in vitro.
Applicants additionally argue unexpectedly proved results shown in Figures 11, 13, and 17 which demonstrates combinations of ikaros inhibitors and TGF-beta signaling inhibitor which provides a stronger expansion of populations of HSCs.
As Applicant stated, Tojo et al. teaches that A-83-01 inhibits the effects of Tgf-beta and prevents the growth-inhibitor effects of Tgf-beta in MSC and endothelial cells. According to Blank et al. in vitro and thus, one would expect with a reasonable expectation of success that A-83-01 would have the same growth effect in HSCs. Therefore one of ordinary skill in the art would find it obvious that A-83-01 would increase the growth of a cell culture and in combination with ikaros inhibitors would further increase growth as detailed in the above rejections. Regarding the argument of unexpected results, the claims are not in commensurate with the unexpected results as they only show combinations of A83-01, pomalidomide, UM171, SR1, CHIR09921, SB203580, Putrescine, Tranylvypromine and Trichostatin A. The claims recite various types of inhibitors and species of inhibitors such as LSD1, lenalidomide, and thalidomide. Furthermore, as the ikaros inhibitor utilized in Verhelle et al. (lenalidomide) is not the ikaros inhibitor illustrated in Figure 11 (pomalidomide), the evidence for unexpected results does not read on the combination utilized in the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632